Citation Nr: 1719300	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-12 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel 





INTRODUCTION

The appellant is a veteran who served in the Army from June 1969 to January 1972, which included service in the Republic of Vietnam. He then served in the Texas Army National Guard from January 1975 to January 1989, with an intervening period of Reserve Army Service. During that time he served on active guard reserve duty from February 1980 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a hearing at the RO before a Veteran's Law Judge in March 2017, but he canceled his hearing request in a March 2017 statement. 

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have also been reviewed. The Board has also reviewed and considered all of the evidence contained in the Veteran's Virtual VA file. 

The issue of service connection for a bilateral hearing loss disability is addressed in the remand portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is attributable to service.




CONCLUSION OF LAW

Tinnitus was incurred in service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date. The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims. First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2014). VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A (West 2014).  In the instant case, service connection for tinnitus is being granted. As such, any deficiencies with regard to VCAA as to this issue are harmless and non-prejudicial. 

Legal Criteria and Analysis 

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship/ nexus between the present disability and the disease or injury incurred or aggravated during service". Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

Finally, certain chronic diseases, such as an organic disease of the nervous system, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2014). For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis listed under 38 C.F.R. 38 § 3.309. Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2016).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. Reasonable doubt means there is an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

The Veteran has appealed the denial of service connection for tinnitus. After review of the record, the Board finds in favor of the appellant's claim.

In this case, the Veteran contends that his exposure to noise during his military service caused his current recurring tinnitus. 

The Veteran's January 1972 DD form 214 shows that his military occupational specialty (M.O.S.) during his service in the Army from June 1969 to January 1972 was as an airframe repairman. The Veteran's July 1982 DD form 2014 shows that his M.O.S. during his active duty National Guard Service from February 1980 to June 1982 was as a "cannoner"/ artilleryman. Due to the nature of the Veteran's duties, the Board will concede significant noise exposure in service. Thus, the element of an in-service incurrence is satisfied. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran was afforded VA audio examinations in May 2010 and July 2016. In both examination opinions, the examiners diagnose the Veteran as having tinnitus. Thus, the element of having a current disability is satisfied. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Finally, the third element, a causal relationship/ nexus between the current disability and the in-service incurrence, is also satisfied for the following reasons. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). During the Veteran's May 2010 VA audio examination, the Veteran reported hearing "constant ring[ing], hiss[ing] or crickets since 155 [howletizers]," during his active duty National Guard service as a "cannoner." The Veteran is competent to report his experiences in service regarding firing artillery. The Veteran is also competent to report experiencing symptoms such as "ringing, hissing, and crickets" during and after service as well. 

Furthermore, in March 2010, the Veteran submitted a statement in which he attributes the hissing and ringing in his ears to his period of service from 1980 to 1982, when he was firing the 155 howletizers during his active duty National Guard service. Once again, the Veteran is competent to report both his experiences and his symptoms. 

The Veterans statements have been consistent, and there is no reason to question their credibility. His statements are given significant probative weight, as they go toward establishing the connection between service and his current disability required for service connection. 

As previously stated, the Veteran was afforded a second VA audio examination in July 2016. The examiner found that the Veteran's current tinnitus was less likely
than not (less than 50% probability) caused by or a result of noise exposure during military service. The examiner stated that the Veteran's service treatment records (STRs) contained no complaints or evidence of changes in hearing while in
service to which tinnitus could be attributed. However, the Board notes that the examiner failed to consider the Veteran's reports of onset of tinnitus during his military service, as noted above. Thus, the Board finds that the examiner's opinion is inadequate and is therefore assigned little probative weight. 

Based on the evidence presented, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted. 38 U.S.C.A. § 5107 (b) (West 2014). In this regard, the Board notes that the Veteran has related that he was exposed to noise in service from his activities as a "cannoner." He reported he has experienced tinnitus in and since service.  His allegations of tinnitus in service and since have been consistent. A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. at 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). Here, we find that the Veteran is competent to report noise exposure and ringing in the ears. Moreover, as noted above, the Veteran's DD form 214 show that his military specialty as a "cannoner" did in fact expose him to significant noise. 

As such, the Board finds that the evidence sufficiently shows the existence of a present disability, an in-service incurrence and a relationship between the present disability and service. Accordingly, when resolving all doubt in the Veteran's favor, service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claim. 38 C.F.R. § 3.159. In light of the inadequate VA medical opinions, this issue needs to be returned to the RO for an addendum opinion. 

The Veteran contends this his bilateral hearing loss disability is due to his exposure to noise while attached to a helicopter unit during his service in Vietnam as well as during his service as a "cannoner"/ artilleryman in the Army National Guard. As stated above, the Veteran's in service noise exposure is conceded due to his M.O.S as stated in his DD form 214s. 

Although the Veteran's hearing acuity appears to have been within normal limits (i.e., there is no hearing loss disability for VA purposes under 38 C.F.R. § 3.385 shown) during the Veteran's active service, the reports of VA examinations dated in May 2010 and July 2016 show that the Veteran has a current hearing loss disability. Further, in the July 2016 VA audiological examination, the examiner opined that the Veteran's diagnosed sensorineural hearing loss was less likely than not caused by or a result of military service noise exposure because his hearing was shown to be within normal limits in June 1979. The examiner also noted the fact that he passed a hearing test (whispered voice) in 1988, and because no reports of difficulty in hearing were noted at that time. Furthermore, he had non-military occupational and recreational noise exposure; with and without hearing protection. 

The Board finds that both the May 2010 and the July 2016 VA audio examination opinions are inadequate for this issue as well. As stated above, during the May 2010 VA audio examination, the Veteran stated that he had "constant ring[ing], hiss[ing] or crickets since 155 [howletizers]," during his active duty National Guard service as a "cannoner." This statement pertains to the onset of the Veteran's hearing loss as well as his tinnitus; the hearing loss mentioned in this statement cannot be dissociated. Both examiners failed to consider the Veteran's reports of onset of hearing loss during his military service in 1980 to 1982, as noted above.

Furthermore, the July 2016 examiner stated that the Veteran's hearing was normal upon separation, and bases his conclusion, in part, upon this statement. However, this is incorrect, as the Veteran did not have an audiological examination upon his separation, as stated above; he merely had a whispered voice test which does not measure frequency, threshold or ear specific data. A whispered voice test is insufficient to assert that the Veteran did not have hearing loss upon separation from service. The examiner's statement is an inaccurate factual premise. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In the case at hand, both the May 2010 and the July 2016 VA opinions are inadequate. Thus, the issue must be remanded for an addendum opinion so that the claim may be properly adjudicated. 

Accordingly, the case is remanded for the following action:

1. Arrange to have the Veteran's claims file returned to the July 2016 VA examiner for an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss. If that examiner is not available, arrange for the claims file to be reviewed by an examiner or examiners of appropriate expertise. A copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination. The examination report must indicate that the claims file was reviewed in conjunction with the report.

The examiner is asked to provide an addendum medical opinion as to whether it is at least as likely as not (i.e., is at least a 50 percent probability) that the Veteran's currently diagnosed hearing loss disability is related to his periods of service from July 1969 to January 1972 and February 1980 to June 1982, to include exposure to excessive noise therein. 

The VA examiner should comment, as appropriate, on the Veteran's military physical examination including the audiological findings in April 1969, January 1972, January 1979, May 1988, and June 1989. Additionally, the examiner should take into account lay statements, to include those of the Veteran dated march 2010, indicating that his hearing loss and "hissing in the ears" has worsened over the years since his exposure to loud noises in service, as well as the Veteran's statements made during the May 2010 VA examination regarding the onset of his hearing loss. 

For purposes of this addendum opinion, the examiner should presume that the Veteran was exposed to excessive noise as a result of his duties as an airframe repairman from June 1969 to January 1972 in the Army and as a "cannoner" from February 1980 to June 1982 in the Army National Guard.

For each opinion, the examiner must provide a complete rationale, based on examination findings, historical records, and medical principles, for all opinions expressed. If the examiner determines that the opinion sought cannot be given without resorting to speculation, (to satisfy legal requirements) the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the requisite knowledge or training). See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).

2. After completion of the aforementioned, the AOJ should readjudicate the claim for service connection for a bilateral hearing loss disability and tinnitus. If the benefit sought on appeal is not granted, then the AOJ should provide the Veteran and his representative with a supplemental statement of the case and afford him the appropriate opportunity to respond thereto. Thereafter, the case must be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).



